                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



WALTER TYRONE BELL,

                                       Plaintiff,

               v.                                             CASE NO. 19-3065-SAC


RENEE YOUNG, et al.,

                                       Defendants.



                                MEMORANDUM AND ORDER

       This matter is a civil rights action filed under 42 U.S.C. § 1983. Mr. Bell proceeds pro se

and in forma pauperis. Plaintiff alleges his constitutional right “of being innocent until proven

guilty” was violated by the judge in a state prosecution. Plaintiff seeks unspecified relief.

       On July 3, 2019, the Court entered a Memorandum and Order to Show Cause (ECF No.

5)(“MOSC”) ordering Plaintiff to show cause by August 5, 2019, why this matter should not be

dismissed due to the deficiencies set forth. The MOSC stated that if Plaintiff failed within the time

allotted to file a response, this action could be dismissed without further notice. Plaintiff has not

responded to the MOSC.

       As explained in the MOSC, Mr. Bell’s complaint is subject to dismissal because he cannot

pursue a claim under §1983 against either defendant. Defendant Young, as Saline County District

Judge, enjoys absolute immunity from liability under § 1983. Stein v. Disciplinary Bd. of Supreme

Court of New Mexico, 520 F.3d 1183, 1189 (10th Cir. 2008). The State of Kansas is not a “person”



                                                    1
that Congress made amenable to suit for damages under § 1983. Howlett v. Rose, 496 U.S. 356,

365 (1990); see also Will v. Mich. Dep't of State Police, 491 U.S. 58, 64, 71 (1989).

       For this reason, Plaintiff’s complaint is dismissed.

       IT IS THEREFORE ORDERED that this action is dismissed without prejudice.

       IT IS SO ORDERED.

       DATED: This 16th day of August, 2019, at Topeka, Kansas.



                                             s/_Sam A. Crow_____
                                             SAM A. CROW
                                             U.S. Senior District Judge




                                                 2
